Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status Of Claims
This action is in reply to the application filed on 07/15/2021.  
Claims 1-30 were cancelled in a preliminary amendment.
Claims 31-60 are currently pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
		A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
		Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
		Claims 31-60 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 11,069,442.
		Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 31-60 of the instant pending application omits certain steps of claims 1-36 in the 11,069,442 patent.  Therefore, claims 31-60 are prima facie obvious of claims 1-36 because it would have been obvious to omit certain steps with the motivation of providing methods and system for determining physician efficiency score.

The prior art made of record are considered pertinent to applicant's disclosure:
Seare et al.:  U.S. Patent Number 5,557,514 
Dust et al.:  U.S. Publication Number 2004/0111291 A1 
Cave et al.:  U.S. Patent Number 5,970,463
Ashford et al.:  U.S. Patent Number 7,389,245 B1 
McNair:  U.S. Patent 7,617,115 B2
Havens:  U.S. Patent Number 5,909,669 
D. Cave, "Profiling Physician Practice Patterns Using Diagnostic Episode Clusters", Medical Care, Vol. 33, No. 5, pp. 463-486, May 1995
Jon A. Chilingerian, "Evaluating Physician Efficiency In Hospitals: A Multivariate Analysis Of Best Practices", European Journal Of Operational Research, Vol. 80, Issue 3, 2 February 1995, pp. 548-574


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JASON DUNHAM can be reached on 571.272.8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686